By the Court. —
Lumpkin, J.
delivering the opinion.
[1.] The Legislature, in 1822, passed an Act, in which it was declared, “ That all judgments that have or may be rendered in any of the Courts of this State, on which no execution shall be sued out, or on which no return shall be made on the execution within seven years from the date of the judgment, shall be void and of no effect.” Dawson’s Compilation, 209.
This was the third section. It was further enacted by the fourth section, “ That no judgment should be enforced by the sale of any real or personal estate which the defendant may have sold and conveyed to a purchaser for a valuable consideration, and without actual notice of such judgment; Provided such purchaser, or those claiming under him, by such sale and conveyance, have been in peaceable possession of such real. estate for seven years, and of such personal estate four years, before the levy shall have been made thereon.” Ibid.
Will land which has been in the peaceable possession of the purchaser for a valuable consideration, without notice of the judgment, for thirteen years, under title from the defendant in execution, be protected under the fourth section of the Act of 1822, against a judgment rendered prior to its passage 1
If a text or pretext were wanting to write a book, a more pro*166lific theme could not be desired than the subject of retrospective Statutes. We shall forego the temptation, and simply announce the judgment of this Court upon this vexed question.
The Superior Courts of the State having, under the third section of the Act of 1822, declared judgments and executions void, on which no return had been made for seven years preceding that date, the General Assembly, in 1823, repealed this section, and reversed the decision, by asserting that the judgments and executions thus pronounced void, were in as full force and effect as though the Act of 1822 had not been passed. ■ Dawson’s Compilation, 214.
The fourth section of the Act, however, was left untouched; and it is under this that the present controversy arises.
[2.] And we are of the opinion that there is nothing to prevent the Legislative from fixing a time within which an existing judgment shall be enforced, as well as to pass any other Act of Limitations. Private justice, as well as public policy, authorize a period to be prescribed, to 'commence in futuro, in which rights «hall be enforced, and to withhold the remedy after the lapse of ■the appointed time. And this is no violation of the provision in the Constitution of the United States, which guards and protects the sacredness of contracts. The obligation of a contract is one thing — the remedy to enforce it, another. And while the former cannot be impaired, the latter may generally be left to the sound discretion of the Legislature. 3 Dallas’ (Penn.) R. 386. 7 John. R. 447. 2 Gallis’ Cir. Ct. R. 105. 4 Wheat. R. 122. 12 Wheat. R. 349. 3 Peters’ R. 280.
As was very properly remarked by the Court in the case last cited, cases may occur where the provisions of the law may be so unreasonable as to amount to a denial of a right, and to call for the interposition of the Courts. Such, however, is not the one under consideration. We think seven yeai's a reasonable time within which a judgment lien on land should be enforced; and that after the lapse of that period, a bona fide purchaser from the defendant should be protected.
Finding no error in the judgment of the Superior Court, it is affirmed.